Citation Nr: 1454769	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-11 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a seizure disorder, to include epilepsy, and/or syncope.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 1998. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in October 2008.  The RO issued a Statement of the Case (SOC) in January 2010.  In February 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In his February 2010 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent March 2010 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was afforded a VA neurological examination in May 2008 to determine the nature and etiology of his claimed seizure disorder.  The VA examiner diagnosed the Veteran with a seizure disorder.  Regarding the etiology of this disorder, the examiner found that he could not provide a medical opinion without resorting to mere speculation.  The examiner did not address whether the Veteran currently has syncope and did not provide an etiology opinion regarding syncope, despite the fact that syncope and seizure disorder are both documented in the in-service and post-service records.  The Veteran was also not afforded a VA cardiovascular examination.  Thus, the Board finds that additional cardiovascular and neurological VA examinations are needed for the purpose of reconciling the diagnosis of the Veteran's condition.  The in-service and post-service medical diagnostic tests, such as the electroencephalography (EEG), electrocardiogram (ECG), magnetic resonance imaging (MRI), and computed tomography (CT) scans, of the brain are normal, and do not seem to support a diagnosis of a seizure disorder (epilepsy); instead, they seem to support a diagnosis of syncope.  Therefore, the diagnosis of the Veteran's episodes in service and post-service need to be reconciled and identified.  Once the diagnosis is reconciled (seizure disorder (epilepsy) or syncope), the etiology of that diagnosis can then be determined.   Accordingly, additional VA examinations are required to determine the nature and etiology of the Veteran's claimed seizure disorder (epilepsy) and syncope.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).



	(CONTINUED ON NEXT PAGE)

Accordingly, under the circumstances of this case, additional assistance is required, and the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA neurological and cardiovascular examinations to determine the nature and etiology of his claimed seizure disorder (epilepsy) and syncope.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

Following an examination, the VA examiner is requested to address the following:

a) State whether the Veteran has a current seizure disorder (epilepsy) and/or syncope.  The examiner is asked to reconcile and identify the in-service and post-service diagnoses.

b) For each current diagnosis, the examiner is addressed to address whether it is at least as likely as not that the Veteran's current diagnosis was incurred in or caused by his active military service?  In this regard, the examiner is asked to consider the in-service complaints, to include the documented syncope in November 1990, June 1992, and January 1994, seizure activity in October 1997, syncope and seizures in November 1997 (but the EEG and MRI were negative), and his July 1998 exit Report of Medical History showing fainting spells since 1990.  
 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical of record and sound medical principles, including the use any medical literature (if deemed warranted), which may reasonably explain the medical analysis in the study of this case.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



